Case 1:14-cv-00954-RGA Document 1316 Filed 03/26/21 Page 1 of 1 PageID #: 79234




                                                                                Kenneth L. Dorsney
                                                                                   302.888.6855
                                                                             kdorsney@morrisjames.com



                                          March 26, 2021

 VIA CM/ECF
 The Honorable Richard G. Andrews
 United States District Court for District of Delaware
 J. Caleb Boggs Federal Building
 844 N. King Street, Unit 9
 Wilmington, DE 19801-3555

          RE:      TQ Delta, LLC v. ADTRAN, Inc.,
                   C.A. No. 14-954-RGA (CONSOLIDATED)

 Dear Judge Andrews:

         The parties write to provide a status update regarding access to Broadcom source code. See
 D.I. 1283 and 1308. The parties have agreed to seek relocation of a source code computer from its
 current location near Boston to the Los Angeles area to facilitate source code review by California-
 based experts without cross country travel during the ongoing pandemic. Relocation requires a
 signed agreement between the parties, Broadcom, and Iron Mountain as the provider of the escrow
 service. The parties have drafted an agreement to provide for relocation of a source code computer
 and provided that draft to Broadcom and Iron Mountain. Relocation cannot occur until Broadcom
 and Iron Mountain assent to the agreement, and it is the parties understanding that Broadcom and
 Iron Mountain are considering the agreement and attempting to coordinate a discussion among
 representatives. At this point, the parties cannot provide an exact date by which relocation of the
 source code computer is expected to occur. The parties will provide a further update by April 9.

        Counsel for both parties are available at the Court’s convenience if Your Honor has any
 questions.

                                               Respectfully,

                                               /s/ Kenneth L. Dorsney

                                               Kenneth L. Dorsney (#3726)
                                               kdorsney@morrisjames.com

 cc: All counsel of record (via CM/ECF and electronic mail)
